Citation Nr: 0022035
Decision Date: 08/18/00	Archive Date: 11/03/00

DOCKET NO. 88-16 547               DATE AUG 18, 2000

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Entitlement to a disability rating greater than 10 percent for
post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1941 to September 1945 and
from February 1948 to June 1948.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a July 1994 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in New Orleans,
Louisiana.

The case returns to the Board following a remand to the RO in
September 1996.

The Board notes that the September 1999 Informal Hearing
Presentation submitted by the veteran's representative raises the
issue of entitlement to a total disability rating based on
individual unemployability due to service-connected disabilities.
Although related to the claim on appeal, the Board finds that the
issues are not inextricably intertwined. Because the RO has not
adjudicated the claim, the matter is referred to the RO for the
appropriate action.

FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for the
equitable disposition of the veteran's appeal.

2. Based on the evidence of record, application of either version
of the rating criteria for PTSD (effective before or as of November
7, 1996, fails to support a disability rating greater than 10
percent for the veteran's service-connected PTSD.

3. According to the evidence of record, the veteran's PTSD is
manifested by subjective complaints of problems with his grandsons,
dreams about battles, an inability to sleep, lost interest in
activities, a desire to be alone, and. some memory problems, as
well as objective psychiatric symptoms such as circumstantial
speech, paranoia, dreams, and depressed mood. There is no evidence
of hallucinations, suicidal ideation, or impairment of judgment or
insight.

4. Impairment of cognition and memory shown throughout the medical
evidence are essentially attributed to dementia or organic brain
syndrome, which are not shown or alleged to be related to or
resulting from PTSD.

- 2 - 

5. The psychiatric symptoms are productive of no more than mild
social and industrial impairment.

CONCLUSIONS OF LAW

1. Neither rating criteria for PTSD effective before or as of
November 7, 1996 is more favorable to the veteran based on the
evidence of record. 38 C.F.R. 4.130, Diagnostic Code 9411 (1999);
38 C.F.R. 4.132, Diagnostic Code 9411 (1996).

2. The criteria for entitlement to a disability rating greater than
10 percent for PTSD have not been met. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130,
Diagnostic Code 9411 (1999); 38 C.F.R. 4.132, Diagnostic Code 9411
(1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a disability and
subsequently appeals the RO's initial assignment of a rating for
that disability, the claim continues to be well grounded as long as
the rating schedule provides for a higher rating and the claim
remains open. Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).
Accordingly, the Board finds that the veteran's claim for an
increased rating is well grounded. 38 U.S.C.A. 5107(a) (West 1991);
38 C.F.R. 3.102 (1999). The Board is also satisfied that all
relevant facts have been properly and sufficiently developed to
address the issue at hand.

Factual Background

The RO granted service connection for PTSD in a July 1994 rating
decision, following a February 1993 reconsideration decision by the
Board that replaced its February 1989 decision. The RO assigned a
10 percent disability rating for PTSD. The July 1994 rating
decision specified that the effective date of the award was

3 - 

February 19, 199 1. The veteran subsequently expressed his
disagreement with the assigned rating.

VA outpatient medical records from February 1991 to April 1993
generally showed regular visits for biofeedback therapy. In
addition, notes shows intermittent supportive treatment related to
difficulty with his grandsons, who had legal problems, as well as
problems or complaints about VA. Notes dated in April 1992
indicated that the veteran vaguely referred to memory and attention
problems. July 1992 notes related that he discussed his wartime
experiences in France during World War II and spoke of seeing men
die on Normandy Beach. Notes from a December 1992 visit stated that
the veteran seemed emotionally stable, though he had a long-term
personality problem. Notes dated in January 1993 stated that the
veteran showed improved sleep and appetite, as well as very good
social improvement. Some obsessional thinking, apparently related
to frustration in obtaining medical assistance, was noted in April
1993.

The veteran was afforded a VA psychiatric examination in February
1994. The examiner reviewed the claims folder for the examination.
The veteran indicated he had been taking Librium for 22 years.
Complaints included an inability to sleep, having dreams about
battles he was in, lost interest in activities, a desire to be
alone, and an inability to remember things as well as when he was
young. He explained that periods of symptoms lasted for one or two
months. He stopped working in 1974. Examination reveals that the
veteran was neat and clean. During the interview, he rambled and
digressed. He was very circumstantial and had a difficult time
answering questions specifically. The veteran admitted to paranoia,
dreams, and depressed mood. He denied any hallucinations or current
suicidal ideation. Judgment was good and insight was fair. There
was no evidence of integrative defect. The diagnosis was recurrent
major depression, anxiolytic dependence, nicotine dependence in
remission, and rule out PTSD. The examiner commented that the
veteran had mild to moderate emotional impairment. He added that,
if he did have PTSD, it was mild at best.

- 4 - 

In October 1996, pursuant to the Board's September 1996 remand, the
RO asked the veteran to submit information as to his psychiatric
treatment. He indicated in a January 1997 statement that he
received all treatment for PTSD from a VA facility. In addition,
the veteran submitted a printout of all scheduled VA appointments
from February 1994 to October 1996.

The RO obtained additional VA medical records from October 1994 to
November 1997. These records generally showed continued regular
visits for biofeedback or relaxation therapy without acute
psychiatric problems. Notes dated in November 1994 from a World War
II support group indicated that the veteran related his combat
story in detail but with emotional detachment. Relaxation therapy
notes dated in April 1996 stated that the veteran was not suicidal,
homicidal, or psychotic. Problems with short-term memory were again
noted in November 1996. In December 1996, the veteran reported
being anxiety-ridden for years and having health problems due to
in-service experiences. His wife reported that he had trouble with
memory and confusion. Continued concerns about memory were
expressed in January 1997 entries. May 1997 notes related that the
veteran had problems with language, i.e., an inability to verbalize
thoughts, since his last heart surgery. He was also frustrated by
a loss of short-term memory.

In January 1997, the veteran was afforded a VA psychological
evaluation. He related that he lived with his wife and spent most
of his time at home. He had some problems getting along with his
wife because "she wanted to run everything." He went fishing with
his son once or twice a month. He was close to and had a good
relationship with his family. The veteran indicated that continued
to attend and get relief from biweekly biofeedback sessions, but
was unable to describe the treatment or remember why he originally
sought treatment. Although he could not recall current medications,
he stated that he stopped taking Librium on his own one year ago
after taking it regularly since 1971. He could not recall why he
had been taking the medication. The veteran explained that he had
used alcohol heavily during and after service, but quit on his own
in 1970.

- 5 - 

For the examination, the VA examiner reviewed in detail the
veteran's subjective complaints from the 1994 VA examination.
During the present examination, however, the veteran reported that
he felt good physically and emotionally. He never felt depressed
and did not remember feeling depressed. He denied having intrusive
thoughts and was not bothered by talking about his war experiences.
He slept well and for eight hours a night. He could not remember
ever having a nightmare or dream about his military experience. He
did report having increasing difficulty with memory. During the
examination, the veteran was alert and fully oriented, cooperative
and friendly. His speech was halting and rambling, and his thoughts
were disjointed and confused at times. The examiner commented that,
although he responded to each question with rich detail about war
experiences, he often did not answer or misinterpreted the
question. It appeared that when he did not know or forgot the
answer to a question, he would deny any problems or answer a
different question.

The VA examination report indicated that the veteran could not
complete any paper-and-pencil testing. After attempting to complete
the Minnesota Multiphasic Personality Inventory, he became angry
and frustrated and refused to continue. Observation during testing
suggested that the veteran was not attending or did not comprehend
the written materials. The Structured Clinical Interview for
Diagnosis-I (SCID-I), which the veteran answered earlier in the
day, endorsed a range of symptoms that met the criteria for PTSD.
However, during the later interview, the veteran denied any cur-
rent or past emotional distress and appeared to have little
knowledge that he had responded differently that morning. The
examiner noted that the contradictory responses might have been due
to differences in the interviewing format. In addition, SCID-I
responses met the criteria for a diagnosis of anxiety disorder not
otherwise specified. Symptoms included mixed anxiety and depressive
symptoms that appeared to be related to his own physical illness
and the illness of friends.

The diagnosis was chronic, lifetime and current PTSD, moderate
recurrent major depressive disorder in partial remission, and
anxiolytic dependence in sustained full remission. Psychosocial
stressors were combat exposure, major illness, and

- 6 - 

retirement. The examiner assigned a Global Assessment of
Functioning (GAF) score of 50, indicating serious symptomatology
and moderate-to-severe impairment in social functioning related to
cognitive confusion. He did not consider the veteran capable of
managing benefits payment in his best interest. The examiner
commented that there was evidence of cognitive slowing as well as
confusion and memory problems, which suggested a dementia-like
neurological impairment. The exact nature of the impairment would
require specialized testing to identify. He added that motivation
for compensation did not explain the veteran's contradictory
reports and failure to recall past symptoms. The veteran retired in
the 1970s and was no longer employable due to age and mental
confusion. However, because of his evident dementia, current social
impairment was difficult to assess, though he reported seeking out
and enjoying contact with family members.

The veteran underwent a VA psychiatric examination in February
1997. It was noted that the claims folder was not available for
review. The veteran was married and living with his wife. He was
retired and disabled from gastrointestinal system problems. He
denied ever having inpatient or outpatient psychiatric treatment or
psychiatric medications. Subjectively, the veteran reported having
good sleep, appetite, concentration, and energy. He denied having
nightmares, depression, or flashbacks. He liked to garden. The
examiner commented that the veteran was calm and cooperative.
Mental status examination was completely negative. The diagnosis
was chronic PTSD and recurrent major depressive disorder. He
considered the veteran to be capable of managing his benefits in
his own best interests.

VA notes dated in November 1997 showed that the veteran was
referred to the psychiatry unit. No chart was available. The
veteran was very poor historian. He was unable to relate the date
or duration of his marriage, the date of his retirement, or his
previous occupation. On examination, the veteran was pleasant and
cooperative. He was slightly embarrassed about memory loss but not
acutely upset. He was oriented to person and place, but time
orientation was poor. In addition, there was some circumstantial
and tangential speech, as well as poor memory, comprehension, and
abstraction. There was no looseness of associations or

- 7 - 

perception disorder. Judgment was fair. The veteran he had memory
problems. The impression was organic brain syndrome and dementia.

In December 1998, the veteran underwent a VA psychiatric
examination by a board of two psychiatrists, who reviewed the
claims folder. The veteran related that he slept well and enjoyed
gardening. The report indicated that the veteran was clean and neat
in appearance and easily established and maintained rapport with
the examiners. Mental status examination was essentially negative.
Short-term memory was almost non-existent. The examiners related
that the extremely poor short-term memory, combined with expressive
aphasia, at times lead the veteran to answering questions that had
not been asked. Long-term memory was largely intact, though some
memories did not agree with information in the chart. In addition,
the veteran was unable to name his wife, the son who brought him to
the examination, or the vegetables he grew in his garden. He knew
his middle initial but could not recall the name. Orientation to
time was poor. Judgment and insight were at best marginally
impaired. The Axis I diagnosis was PTSD, recurrent major depressive
episode in remission, and dementia not otherwise specified. Axis
III diagnoses included expressive aphasia. The examiners assigned
a GAF score of 40 for the current and previous year. Under
psychosocial stressors, they indicated that the veteran found his
very poor memory and his PTSD symptoms distressing. The examiners
commented that it was very difficult to say what problems the
veteran was having were clearly due to PTSD and what problems were
clearly limited to his aphasia. They added that it was possible
that his treatment for depression may have relieved some of the
PTSD symptoms.

Analysis

Disability ratings are determined by applying the criteria set
forth in the VA's Schedule for Rating Disabilities, which is based
on the average impairment of earning capacity. Individual
disabilities are assigned separate diagnostic codes. 38 U.S.C.A.
1155; 38 C.F.R. 4.1.

8 - 

If two evaluations are potentially applicable, the higher
evaluation will be assigned if the disability picture more nearly
approximates the criteria required for that rating; otherwise, the
lower rating will be assigned. 38 C.F.R. 4.7. The Board observes
that, in a claim of disagreement with the initial rating assigned
following a grant of service connection, as is the situation in
this case, separate ratings can be assigned for separate periods of
time, based on the facts found. Fenderson v. West, 12 Vet. App.
119, 126 (1999). See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a
claim for an original or an increased rating, it is presumed that
the veteran seeks the maximum benefit allowed by law and
regulation, and it follows that such a claim remains in controversy
when less than the maximum available benefit is awarded).

Pertinent regulations do not require that all cases show all
findings specified by the Rating Schedule, but that findings
sufficiently characteristic to identify the disease and the
resulting disability and above all, coordination of rating with
impairment of function will be expected in all cases. 38 C.F.R.
4.21. Therefore, the Board has considered the potential application
of various other provisions of the regulations governing VA
benefits, whether or not they were raised by the veteran, as well
as the entire history of the veteran's disability in reaching its
decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD is evaluated as 10 percent disabling under
Diagnostic Code (Code) 9411. During the pendency of the veteran's
appeal, VA promulgated new regulations amending the rating criteria
for mental disorders, effective November 7, 1996. See 61 Fed. Reg.
52,695 (1996) (codified at 38 C.F.R. pt. 4). Generally, where the
law or regulation changes after a claim has been filed or reopened
but before the administrative or judicial appeal process has been
concluded, the version most favorable to the veteran will apply.
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). However, when
amended regulations expressly state an effective date and do not
include any provision for retroactive applicability, application of
the revised regulations prior to the stated effective date is
precluded, notwithstanding Karnas. VAOPGCPREC 3-2000. See 38
U.S.C.A. 7104(c) (the Board is bound by the precedent opinions of
VA's chief legal officer). Thus, in the case, the Board may apply
only the previous version of the rating criteria through November
6,

9 -

1996. As of November 7, 1996, the Board will apply whichever
version of the rating criteria is more favorable to the veteran.

The Board notes that, in its March 1999 supplemental statement of
the case, the RO applied both versions of the regulations in
determining that no increase was warranted. Accordingly, the Board
may similarly consider each version of the regulations without
determining whether the veteran will be prejudiced thereby. See
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the previous version of the regulations, a 30 percent rating
is assigned when there is definite impairment in the ability to
establish or maintain effective and wholesome relationships with
people, and when psychoneurotic symptoms result in reduced levels
of initiative, flexibility, efficiency, and reliability as to
produce definite industrial impairment. "Definite," as used here,
should be construed to mean distinct, unambiguous, and moderately
large in degree, more than moderate but less than rather large.
VAOGCPREC 9-93 (O.G.C. Prec. 9-93). A 10 percent rating is in order
when the symptoms are less than the criteria for a 30 percent
rating, with emotional tension or other evidence of anxiety
productive of mild social and industrial impairment. 38 C.F.R.
4.132, Code 9411 (in effect prior to November 7, 1996).

Under the amended regulations, a 30 percent disability rating is
appropriate when there is occupational and social impairment with
occasional decrease in work efficiency and intermittent periods of
inability to perform occupational tasks (although generally
functioning satisfactorily, with routine behavior. self-care, and
conversation normal), due to such symptoms as: depressed mood,
anxiety, suspiciousness, panic attacks (weekly or less often),
chronic sleep impairment, mild memory loss (such as forgetting
names, directions, recent events). A 10 percent rating is warranted
when there is occupational and social impairment due to mild or
transient symptoms that decrease work efficiency and the ability to
perform occupational tasks only during periods of significant
stress, or when symptoms are controlled by continuous medication.
38 C.F.R. 4.130, Code 9411 (1999).

- 10 -

VA outpatient records fail to reveal any significant symptoms of
PTSD. The veteran's complaints were generally related to perceived
problems with VA or getting medical treatment. He did relate that
he had difficulty with his grandsons. The report of the February
1994 VA examination shows subjective complaints of dreams about
battles, lost interest in activities, a desire to be alone, and
being unable to remember things. Objective psychiatric symptoms
include circumstantial speech, paranoia, dreams, and depressed
mood. There was no evidence of hallucinations, suicidal ideation,
or impairment of judgment or insight. The examiner's comments state
that the veteran's PTSD, if that was the correct diagnosis, was
mild at best. The subsequent VA examination reports are essentially
negative for reported symptoms or objective evidence of PTSD. The
veteran also related that he has good, close relationships with his
family. The Board acknowledges that, as observed by the January
1997 VA examiner, the veteran's denials of PTSD symptoms contradict
his prior reports. However, in psychiatric claims, a claimant's
reports constitute the primary source for evidence of disability
status. In this case, the current evidence available to the Board
fails to demonstrate sufficient symptomatology to warrant a 30
percent rating under either version of the rating criteria for Code
9411. 38 C.F.R. 4.7.

The medical evidence does show increasing problems with memory and
communication. The December 1998 VA examiners explain that it was
difficult to differentiate symptoms related to PTSD from other
problems, which included dementia and expressive aphasia. However,
the January 1997 VA examiner specifically states that the evidence
of cognitive slowing, confusion, and memory problems suggested a
dementia-like neurological impairment. Also, November 1997 VA
outpatient psychiatry notes show diagnoses of organic brain
syndrome and dementia based on findings of poor memory,
comprehension, orientation to time, and abstraction ability,
although admittedly without the benefits of the veteran's chart.
Symptoms that are associated with a non-service connected disorder
may not be considered in the evaluation of a service-connected
disability.

Even if these problems were considered to be associated with PTSD,
the Board could still not conclude that there is evidence to
support an increased rating for

- 11 - 

PTSD. Clearly, the loss of short-term memory and an inability to
verbally express his thoughts are significant impairments. However,
absent some indication from the veteran that he suffers from
psychoneurotic symptoms or impaired ability to establish or
maintain relationships, the evidence is insufficient to demonstrate
definite impairment under the previous version of the rating
schedule or to otherwise establish entitlement to a 30 percent
rating under the amended criteria. Id.

Finally, the Board finds no reason for referral to the Compensation
md Pension Service for consideration of an extra-schedular
evaluation under 38 C.F.R. 3.321(b)(1). That is, there is no
evidence of exceptional or unusual circumstances, such as frequent
hospitalization or interference with employment, to suggest that
the veteran is not adequately compensated by the regular rating
schedule. Sanchez- Benitez v. West, 13 Vet. App. 282, 287 (2000);
VAOPGCPREC 36-97. Specifically, there is no evidence of
hospitalization for psychiatric treatment. In addition, the
evidence does not show any significant effect of PTSD on
employment. A review of the record reveals that the veteran was
found permanently unemployable for VA non-service connected pension
purposes in 1973 primarily due to atherosclerotic heart disease. In
addition, the January 1997 VA examiner stated that the veteran was
no longer employable due to age and mental confusion. Earlier in
the examination report, the examiner specifically related the
mental confusion to dementia-like neurological impairment rather
than to PTSD.

The Board notes that the veteran and his representative have
presented evidence and argument in support of the assertion that
the service-connected PTSD significantly impacts the veteran's
employability. Therefore, the Board finds that addressing the
potential for an extra-schedular evaluation on that basis at this
time is not prejudicial to the veteran. Bernard, 4 Vet. App. at
392-94. See VAOPGCPREC 6-96 (the Board may, subject to the
considerations of prejudice to the veteran, determine that the
referral to the appropriate officials for consideration of an
extra-schedular rating is not warranted).

In summary, the Board finds that the preponderance of the evidence
is against entitlement to a disability rating greater than 10
percent for PTSD. 38 U.S.C.A.

- 12 -

1155, 5107(b); 38 C.F.R. 3.102, 3.321(b)(1), 4.3, 4.7, 4.130, Code
9411 (1999); 38 C.F.R. 4.132, Code 9411 (1996).

ORDER

Entitlement to a disability rating greater than 10 percent for PTSD
is denied.

RENEE M. PELLETIER 
Member, Board of Veterans' Appeals

 - 13 -





